Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramila (US 2017/0368692) (see PTO-892) in view of Weddell (5,735,512) (see IDS). 
Ramila (US 2017/0368692) discloses a gripping device (see Figs. 1-10) comprising: a pair of longitudinal bars (25, 26 of Fig. 2; 26, 26 of Fig. 3; 26 and 26 of Fig. 5; 26 and 26 of Fig. 10), provided with a plurality of suction gripping members (23, 32, and 23, 32) connected along a longitudinal axis of the longitudinal bar, and at least one longitudinal crossbar connected transversally to the pair of longitudinal bars, wherein the crossbar comprises: a main bar (20 and 20 of Figs. 2 & 3; 20 of Fig. 5; 20 of Fig. 10) connected transversally to the pair of longitudinal bars, but does not specifically show each longitudinal bar of the pair of longitudinal bars is individually adjustable in length, formed an extension bar parallel to the main bar and connected transversally to the pair of longitudinal bars, wherein the extension bar is slidably coupled to the main bar. Similar to the previously modification of the main longitudinal bar or frame (12) to be adjustable in length, Figs. 9 and 11 of Weddell’s vacuum griping device (5,735,512) teach a main bar or frame (12), which could be considered as a crossbar main bar and another extendable bar or frame (110) wherein the extension bar is slidably coupled to the main bar. Thus, it would have been obvious to those skilled in the gripping and lifting technology to provide an extension or another adjustable crossbar on the crossbar of Ramila (US 2017/0368692) as taught by Weddell’s vacuum griping device (5,735,512) to provide flexibility to adjust the spacing and the length of the device.
Allowable Subject Matter
Claims 1, 5-13, and 16 are allowed. Note that applicant cancelled claims 2-4 and 14. 

RE claim 16, Ramila (US 2017/0368692) does not specifically teach or suggest “a first retaining body configured to embrace at least partially an axial portion of the second side member, and wherein the second side member has, at an internal end thereof facing the first side member, a second retaining body configured to embrace at least partially an axial portion of the first side member.” 
Response to Arguments
Applicant provides an amended claim 1 which overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Therefore, the rejection under 35 U.S.C. 112 has been withdrawn. 
The amended claim 1 also overcome the rejection under 35 U.S.C. 102(a) (1) as being anticipated by Chou (9,016,740). Therefore, the rejection 35 U.S.C. 102 has been withdrawn. 
New Claim 15 
Applicant’s arguments with respect to new claim 15 have been considered but they are not persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Ramila (US 2017/0368692) (see PTO-892) in view of Weddell (5,735,512) (see IDS). 
Conclusion
Applicant's amendment (new claim 15) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/PAUL T CHIN/            Primary Examiner, Art Unit 3652